& Ww NO

nN

oOo won wn

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
2

NG

ZS
26
27
28

Case 5:19-cv-01502-KS Document 25 Filed 10/23/20 Page1lofi Page ID #:1489

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

EASTERN DIVISION
DAN CAMERON GEDDES, JR., CASE NO.: EDCV 19-01502 KS
Plaintiff, ORDER AWARDING EAJA FEES

V.

ANDREW SAUL, Commissioner
of Social Security Administration,

Defendant.

)

Based upon the parties’ Stipulation for Award and Payment of Equal Access
to Justice Act (EAJA) Fees (“Stipulation”),

IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
Equal Access to Justice Act, ("EAJA”) in the amount of THREE THOUSAND
SIX HUNDRED DOLLARS and 00/cents ($3,600.00), as authorized by 28-LLS.C.
§2412 (d), and subject to the terms and conditions of the Stipulation.

DATED: October 23, 2020

 

* SAK_|

TED STATES MAGISTRATE JUDGE

 
